Title: Enclosure I: Joshua Johnson to Nicholas Duff, 18 May 1791
From: Johnson, Joshua
To: Duff, Nicholas


IJoshua Johnson to Nicholas Duff
London, 18 May 1791. He encloses a letter to the officers of the customs. “You will wait on those Gentlemen and deliver the same, requesting that they will be pleased to give you their Answer, and which you will forward to me without loss of time. I would have you refer to your Log Book, and see what Day you arrived at the Mother Bank, what Day you went on Shore, and what Day you made your Report at the Custom House; you will be very particular in this, and transmit the Account.”
